DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4, in the reply filed on 19 July 2022 is acknowledged.  Claims 5-21 are withdrawn as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2014/0273187).
Johnson et al. teach an apparatus for detecting analyte in a bodily fluid sample utilizing EIS (par. 147) comprising:
an electrochemical sensor operably configured to provide an electrochemical impedance (147) of an analyte in the fluid (par. 9), the sensor including a target-capturing molecule immobilized to a working electrode (second working electrode having a capture species that captures a second target analyte and process an electrochemical signal, par. 9) in a three electrode configuration (sensing device comprises working, counter and reference electrodes, par. 113; 3-electrode system, par. 161).
With respect to claim 2, Johnson et al. teach the working electrode comprising carbon conductive ink (electrode components, including working electrode, are on a base sheet, par. 113; working electrode component is made from material comprising carbon ink, where the ink generates conductive elements and is therefore carbon conductive ink, par. 115).
With respect to claim 3, Johnson et al. teach the target-capturing molecule is an antibody (capture antibody immobilized on working electrode, par. 161).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2014/0273187), as applied to claim 1, in view of Anderson et al. (US 2011/0201099).
Johnson et al. teach an antibody immobilized to a working electrode, but fail to teach the antibody in dry form.
Anderson et al. teach an antibody immobilized on carbon ink electrodes and drying the surface (par. 156), which renders the immobilized antibody dried, in order to provide preparation for long term storage (par. 159).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to immobilize the antibodies to the working electrode of Johnson et al., in dry form as taught by Anderson et al, in order to provide long term storage of the sensor (Anderson, par. 159).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson and Anderson are similarly drawn to immobilization of antibodies to carbon working electrodes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/981,157 (‘157) in view of Johnson et al. (US 2014/0273187). 
‘157 recites an apparatus for detecting analytes in a bodily fluid sample utilizing EIS, comprising:
an electrochemical sensor operably configured to provide an electrochemical impedance measurement of an analyte in a fluid, the sensor including a target-capturing antibody immobilized to a working electrode (claim 1), but fail to recite the working electrode in a three electrode configuration.
Johnson et al. teach an apparatus for detecting analyte in a bodily fluid sample utilizing EIS (par. 147) comprising:
an electrochemical sensor operably configured to provide an electrochemical impedance (147) of an analyte in the fluid (par. 9), the sensor including a target-capturing molecule immobilized to a working electrode (second working electrode having a capture species that captures a second target analyte and process an electrochemical signal, par. 9) in a three electrode configuration (sensing device comprises working, counter and reference electrodes, par. 113; 3-electrode system, par. 161), in order to provide a sensing assembly that is capable of detecting an analyte (par. 113).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the working electrode of ‘157, in a three electrode configuration as taught by Johnson et al. because ‘157 is generic with respect to the sensing assembly with which the working electrode is incorporated and one would be motivated to use the appropriate sensing assembly for detection of EIS. 
This is a provisional nonstatutory double patenting rejection.
Claim 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of copending Application No. 16/121,474 (‘474, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘474 recites additional components not recited in the instant claims.  However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘474 recites an apparatus for detecting analytes in a bodily fluid sample utilizing EIS or ECS, comprising:
an electrochemical sensor operably configured to provide an electrochemical impedance measurement of an analyte in a fluid, the sensor including a target-capturing molecule immobilized to a working electrode in a three electrode configuration (claim 1).
With respect to claim 2, ‘474 recites the working electrode comprises mesoporous carbon ink and either carbon conductive ink and silver/silver chloride ink (claim 1).
The limitations of claims 3 and 4 are recited in claims 3 and 4 of ‘474.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9 of copending Application No. 16/543,400 (‘400, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘400 recites additional components not recited in the instant claims.  However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘400 recites an apparatus utilizing EIS (claim 6), comprising: an electrochemical sensor operably configured to provide an electrochemical impedance (claim 6), the sensor including a target capturing molecule immobilized to a working electrode in a three electrode configuration (Claim 1).
With respect to claim 2, the working electrode comprises mesoporous carbon ink (claim 1).
With respect to claim 3, the target-capturing molecule is an antibody (claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 10,386,321 (‘321). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘321 recites additional components not recited in the instant claims.  However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘321 recites an apparatus utilizing EIS (claim 6), comprising: an electrochemical sensor operably configured to provide an electrochemical impedance (claim 6), the sensor including a target capturing molecule immobilized to a working electrode in a three electrode configuration (Claim 1).
With respect to claim 2, the working electrode comprises mesoporous carbon ink (claim 1).
With respect to claim 3, the target-capturing molecule is an antibody (claim 2).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1641